199 F.2d 367
HENSON,v.WELCH.
No. 6461.
United States Court of Appeals Fourth Circuit.
Argued Oct. 6, 1952.Decided Oct. 8, 1952.

Clarence Henson, pro se, on the brief.
William P. Woolls, Jr., Sp. Asst. to the U.S. Atty., Alexandria, Va.  (A. Carter Whitehead, U.S. Atty., Richmond, Va., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a writ of habeas corpus to a prisoner held in the District of Columbia Reformatory at Lorton, Virginia.  No question is raised in the petition for habeas corpus as to the validity of the judgment and sentence under which the prisoner is held, but he seeks the writ for the purpose of reviewing disciplinary action taken on account of alleged breach of prison discipline of which appellant denies that he was guilty.  We agree with the District Judge that the writ of habeas corpus may not be used for this purpose.  'Since the prison system of the United States is entrusted to the Bureau of Prisons under the direction of the Attorney General, 18 U.S.C.A. § 4042, supra, the courts have no power to supervise the discipline * * * , but only on habeas corpus to deliver from prison those who are illegally detained.'  Williams v. Steele, 8 Cir., 194 F.2d 32, 34, s.c. on rehearing 194 F.2d 917-918.  See also Snow v. Roche, 9 Cir., 143 F.2d 718, 719.  The petition for writ of habeas corpus was properly denied.


2
Affirmed.